Citation Nr: 0204780	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 21, 
1990 to April 14, 1991.  The veteran also had various periods 
of active duty for training and inactive duty for training in 
the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which determined that evidence sufficient to 
reopen the veteran's claims for service connection for a low 
back disability and a left knee disability had not been 
submitted.  

A March 2000 rating action denied service connection for 
bilateral hearing loss, allergic rhinosinusitis, asthma, 
headaches, skin disability, and a psychiatric disability.  
The veteran filed a notice of disagreement in April 2000 and 
a statement of the case was issued in September 2000 and re-
mailed in May 2001.  The substantive appeal received in June 
2001 does not refer to any of the above-mentioned 
disabilities; those matters are not currently before the 
Board.  See 38 C.F.R. § 20.200 (2001).  


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
low back disability and a left knee disability in March 
1993.  The veteran disagreed with this decision and a 
statement of the case (SOC) was issued in September 1993; 
however, the veteran did not perfect an appeal.
 
2. Since the March 1993 rating decision, medical evidence has 
been added to the record which indicates current findings 
of a low back disability (disc herniations and 
degenerative changes of the lumbar spine).  This medical 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3. Since the March 1993 rating decision, medical evidence has 
been added to the record which indicates the veteran has a 
current left knee disability (status post partial 
meniscectomy).  This medical evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The March 1993 decision, wherein the veteran's claims of 
entitlement to service connection for a low back 
disability and a left knee disability were denied, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (1992).
 
2. New and material evidence has been submitted since the 
final March 1993 decision and the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3. New and material evidence has been submitted since the 
final March 1993 decision and the claim of entitlement to 
service connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen the veteran's 
claims, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back disability and a left knee 
disability.  According to the veteran, he injured his low 
back and left knee while on active duty in Saudi Arabia.  The 
veteran was originally denied service connection for these 
disabilities in March 1993.  The claim for a low back 
disability was denied essentially based on a finding that 
there was no evidence of a current disability.  The claim for 
a left knee disability was denied essentially based on 
findings that the left knee pain during service was acute and 
transitory and there was no evidence of a current disability.  
The veteran disagreed with this decision and a statement of 
the case (SOC) was issued in September 1993.  The veteran did 
not perfect an appeal.  The veteran requested to reopen his 
claims in September 1996.

Prior to the March 1993 decision, the record contained the 
following pertinent evidence: 1) service medical records for 
the period from February 1991 to April 1991; 2) DA Form 2173 
dated October 10, 1991; and 3) July 1992 VA examination.

Service medical records indicate that the veteran was seen in 
March 1991 for complaints of pain in the left knee.  He 
reported trauma to the knee approximately 4 days prior.  On 
examination, there was tenderness to palpation.  Plan 
included an X-ray of the left knee (not of record) and a 
prescription for Indocin.  The veteran was seen in April 1991 
with a history of back pain after lifting objects in Saudi 
Arabia.  DA Form 2173 indicates that while out processing at 
the demobilization station prior to the unit deactivation, 
the veteran complained of lower back pain caused by lifting 
heavy objects in Saudi Arabia during the erecting and 
dismantling of the hospital.  The injury was considered to 
have incurred in the line of duty.  

The veteran underwent a VA general medical examination in 
July 1992.  He reported a low back injury while lifting heavy 
objects and recurrent back pain.  Range of motion of the 
lumbosacral spine was normal.  X-rays of the lumbosacral 
spine were normal.  Also at this time, the veteran reported 
right knee pain.  No complaints or findings related to the 
left knee were noted. 

Since the March 1993 decision, evidence added to the record 
includes the following: 1) lay statements; 2) additional 
service medical records; 3) records from the Center for 
Sports Health and Science of the Exercises dated in April 
1995; 
4) records from Dr. F. Reillo for the period from 
approximately December 1996 through May 2000; 5) records from 
Dr. Colon from approximately February 1997 to March 1998; 6) 
VA medical records from approximately April 1991 through 
October 1997 and March 1998 through March 2000; and 7) VA 
examinations conducted in August 1999.

Lay statements submitted by the veteran include an undated 
sworn statement (DA Form 2823), testimony presented at a 
March 1998 RO hearing, and an August 1999 "buddy" statement 
from F. M. O.  In the sworn statement and in testimony 
presented at the RO hearing, the veteran essentially contends 
that he injured his back and left knee lifting heavy objects 
while in Saudi Arabia.  The veteran reports continued back 
and left knee pain.  The August 1999 "buddy" statement 
relates that F. M. O. was present when the veteran was 
injured during the Gulf War and that as a result of these 
injuries, the veteran has severe pain in his back and both 
knees.

Additional service medical records indicate the veteran 
underwent a separation examination in March 1991.  The report 
of medical history does not indicate recurrent back pain and 
on physical examination, no abnormalities of the spine were 
noted.  The lower extremities were determined to be abnormal 
and the examiner noted tenderness, pre-patella region left 
knee and full range of motion.  In April 1992, the veteran 
was seen at the 201st evacuation hospital with complaints of 
trauma to the left knee during weekend drill.  Examination 
revealed edema and tenderness to palpation.  On examination 
in April 1996, no complaints or findings related to the low 
back or left knee were noted and the spine and lower 
extremities were determined to be normal.

Records from Dr. Reillo indicate the veteran was seen in 
December 1996 for complaints of low back pain.  The veteran 
reported an injury to the lumbar region in 1990.  Assessment 
was low back pain, rule out radiculopathy.  An April 1998 
statement from Dr. Reillo indicates the veteran was treated 
for herniated lumbar discs.  A May 2000 statement indicates 
the veteran is followed due to "lumbalgia with discogenic 
disease and radiculopathy, knee arthropathy due to 
oseoarthritis involving other joints as revealed a bone 
survey and lumbar MRI" (magnetic resonance imaging) and that 
these conditions correlate with conditions seen in Gulf War 
veterans.  

Records from Dr. Colon indicate the veteran was followed for 
low back pain and knee arthropathy.  The veteran was seen in 
February 1997 for chondromalacia left patella post traumatic 
and a torn lateral meniscus.  A February 1997 MRI of the left 
knee revealed a tear, posterior horn, lateral meniscus and 
fluid collections in the lateral aspect of the knee which may 
represent meniscal cysts.  

Records from the Center for Sports Health indicate the 
veteran was seen in April 1995 with complaints of knee pain.  
Examination findings appear to relate to the right knee.  X-
rays of the left knee taken in April 1995 were essentially 
negative.

VA medical records indicate that X-rays of the lumbosacral 
spine were taken in April 1994 which revealed "minimal 
osteophytosis involving L4-L5 vertebral bodies."  The 
veteran underwent a CT scan of the lumbosacral spine in 
October 1996 which revealed a diffuse circumferential bulge 
of the L4-L5 intervertebral disc, more prominent towards the 
right side.  Soft tissue density was also seen along the 
right lateral recess of the L5 vertebra and a MRI was 
recommended.  An October 1996 MRI revealed mild diffuse 
posterior bulging of the L-4/L-5 and L5/S-1 disc spaces.  
There was no evidence of nerve root compression or extruded 
disc material.  In May 1999, the veteran underwent another 
MRI of the lumbar spine which revealed no significant 
interval change compared with the October 1996 MRI.  There 
was a small right paracentral disk herniation at L4-L5 and 
L5-S1 posterocentral and right paracentral disk herniation 
touching the right S1 nerve sheath, without definite 
compression.  

VA medical records also indicate the veteran was seen for 
complaints of left knee pain and eventually underwent a 
partial meniscectomy in April 1997.

In August 1999, the veteran underwent various VA examinations 
in connection with other claims.  A bone survey was conducted 
which revealed degenerative spondylotic changes of the lumbar 
spine.  No bony or joint pathology of the knees was noted.

The Board finds the lay and medical evidence to be new, as it 
was not previously considered by the RO.  Although new, the 
Board does not find the various lay statements to be 
material.  While the veteran and his buddy are competent to 
testify to events during service and to report current 
symptomatology, they are not competent to render an opinion 
as to the relationship between an event in service and any 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay persons are not competent to offer medical 
opinions).

The Board, however, finds the medical evidence to be material 
in that it establishes the veteran has a current low back 
disability (herniated discs and degenerative changes of the 
lumbar spine) and a current left knee disability (status post 
partial meniscectomy).  It is the Board's view that this 
evidence may be considered to bear directly and substantially 
upon the specific matters under consideration, that is, 
whether the veteran currently has a low back disability 
and/or a left knee disability which is related to his period 
of active service, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claims.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claims 
for service connection for a low back disability and a left 
knee disability are reopened.

Since the veteran's claims for service connection for a low 
back disability and a left knee disability have been 
reopened, the Board must address the merits of the service 
connection claims.  Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

Accordingly, the Board will undertake additional development 
on these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claims.



ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a left knee disability, the appeal is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

